     Case 1:20-cv-00246-DAD-JDP Document 10 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN RAY DYNES,                                  Case No. 1:20-cv-00246-JDP
12                       Plaintiff,                    SECOND SCREENING ORDER
13           v.                                        SECOND AMENDED COMPLAINT DUE IN
                                                       SIXTY DAYS
14    MULE CREEK STATE PRISON
      MEDICAL DEPARTMENT, et al.,                      ECF No. 7
15
                                                       ORDER THAT THE CLERK’S OFFICE
                         Defendants.                   RESEND PLAINTIFF THE COURT’S
16
                                                       ORIGINAL SCREENING ORDER AND AN
17                                                     AMENDED COMPLAINT FORM

18                                                     ECF No. 6

19

20          Plaintiff John Ray Dynes is a state prisoner proceeding without counsel and in forma

21   pauperis in this civil rights action brought under 42 U.S.C. § 1983. On April 7, 2020, the court

22   screened plaintiff’s complaint and found that failed to state a claim. ECF No. 6. On April 17, the

23   court received a first amended complaint. ECF No. 7. Plaintiff’s first amended complaint is

24   almost identical to his original complaint: plaintiff has added a small number of additional

25   sentences to a copy of his original complaint and attached more medical documents. The added

26   sentences and attachments do not cure the pleading deficiencies identified in the court’s original

27   screening order. For this reason, the court orders that the clerk’s office send plaintiff a copy of

28   the original screening order. We will give plaintiff another chance to amend his complaint within

                                                 1
     Case 1:20-cv-00246-DAD-JDP Document 10 Filed 04/29/20 Page 2 of 2

 1   60 days. Should plaintiff fail to amend and cure the pleading deficiencies identified in the

 2   original screening order, the court will recommend that this case be dismissed.

 3            The court is sympathetic to the fact that plaintiff is suffering from serious medical

 4   problems. However, to state a constitutional claim that warrants the many costs of litigation,

 5   plaintiff must do more than identify such a problem; he must make allegations that allow us to

 6   infer that specific defendants were deliberately indifferent to his needs.

 7
     IT IS SO ORDERED.
 8

 9
     Dated:      April 28, 2020
10                                                       UNITED STATES MAGISTRATE JUDGE
11

12   No. 205.
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                  2
